A case was brought in the city court of Atlanta, and pleas to the jurisdiction filed. When the case was called, counsel for plaintiff moved to dismiss such pleas; the motion was sustained, and the pleas dismissed. Plaintiff then amended his declaration, and defendant’s counsel moved for a continuance, which was granted, and the case is still pending in the court below. Defendant’s counsel then presented a bill of exceptions, assigning error on the *729striking of the pleas. The judge declined, to sign this bill of exceptions, and a mandamus nisi is asked against him:Held, that such mandamus must be refused. The case has not been finally disposed of, nor would it have been finally disposed of had the court merely declined to strike the pleas, that being the ruling sought by defendant.Application denied.